                                    Jeffrey A. Rothman
                                         Attorney at Law                                      11/14/2019
                                     315 Broadway, Suite 200
                                      New York, NY 10007
                           Tel.: (212) 227-2980; Cell: (516) 455-6873
                                       Fax: (212) 591-6343
                                   rothman.jeffrey@gmail.com

                                                      November 14, 2019

By ECF To:
Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Giselle Melendez v. City of New York, et al., 18 Civ. 5390 (AJN)

Your Honor:

        I am counsel for Plaintiff in the above-captioned action. I write
consent, to respectfully request (1) that the status conference presently scheduled for this
Monday, November 18, 2019 at 3:00 p.m. be either adjourned to a later date, or cancelled, and
(2) that all discovery dates presently applicable                     s Order dated July 10, 2019
(docket # 61) be extended by two months (such that the fact discovery end date is moved from
December 30, 2019 to February 28, 2020). There has been one prior extension to the discovery
schedule (docket # 61).

        The parties are presently cooperating in the exchange of discovery, and do not presently
have any issues to raise with the Court. Should any impasse arise, the parties propose that we at
that time write the Court to request either an in-person or a telephonic conference to address any
issues at that time. 1

        I also make the instant application because - in addition to a number of other deadlines in
other cases and personal matters I have been and am dealing with - I am in the process of moving
my office to another building, which has been and will continue to be for the coming few weeks
a significant disruption to all of my activities.



1
  Should the Court wish to adjourn the conference to another date, opposing counsel notes that
she has a trial scheduled for the week of December 9, 2019. I likewise note in that regard that I
am presently unavailable from December 19, 2019 through New Year s Day.
       I thank the Court for its consideration in this matter.

                                                                 Respectfully submitted,

                                                                        /S/

                                                                 Jeffrey A. Rothman



APPLICATION GRANTED: Fact Discovery is hereby extended to February
28, 2020. The Status Conference in this matter that is scheduled for Monday,
November 18, 2019 at 3:00 p.m. in Courtroom 17D, 500 Pearl Street, New
York, NY 10007 is hereby rescheduled to Tuesday, January 21, 2020 at 10:15
a.m.




                                                                                      11/14/2019




                                                 2
